Citation Nr: 0915473	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-37 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for glioblastoma 
multiform Level 4 for accrued benefits purposes.

2.  Entitlement to service connection for hypertension for 
accrued benefits purposes.

3.  Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.  He died in January 2005.  The appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, ME, which denied the benefits sought on appeal.  The 
appeal was subsequently transferred to the RO in Detroit, MI.  

The Board notes that in addition to the claims for service 
connection for hypertension and glioblastoma multiform Level 
4 (herein after glioblastoma) filed in September 2004, the 
Veteran also had a pending claim for non-service connected 
pension.  The Board refers this pending claim to the RO for 
adjudication for accrued purposes in the first instance.  

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the Veteran's death, there was no 
diagnosis of hypertension of record.

2.  At the time of the Veteran's death, there was no 
diagnosis of glioblastoma of record.


CONCLUSION OF LAW

The legal criteria for entitlement to accrued benefits have 
not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 
3.159; 3.303; 3.307(a)(3), (6)(ii); 3.309(a), (e); 3.1000 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the appellant in April 2005.  The letter 
addressed all of the notice elements pertaining to the claim 
for accrued benefits and was sent prior to the initial 
unfavorable decision by the AOJ in July 2005.  In this case, 
the fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection for accrued benefits 
purposes is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the appellant at 
every stage of this case with regard to the claim for accrued 
benefits.  All available service treatment records as well as 
all identified VA and private medical records at the time of 
the Veteran's death are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  VA has also assisted the appellant and 
her representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to her claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.


LAW AND ANALYSIS

1.  Entitlement to service connection for glioblastoma 
multiform Level 4 for accrued benefits purposes.

2.  Entitlement to service connection for hypertension for 
accrued benefits purposes.

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.1000 (2008).  In Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that for a 
surviving spouse to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  The Federal Circuit noted that 
this conclusion comported with the decision in Zevalkink v. 
Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  Id. at 1300.

The Board also notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two-year 
limitation on the receipt of accrued benefits.  That 
amendment to 38 U.S.C.A. § 5121(a) is only effective, 
however, for deaths occurring on or after December 16, 2003.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003).  Although the appellant was not 
informed of this amendment, the Board finds that the 
appellant has not been prejudiced by the Board proceeding to 
decide her claim because, as will be discussed below, the 
evidence reflects that the Veteran is not entitled to accrued 
benefits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.152(a).

In September 2004, the Veteran filed claims for service 
connection for hypertension and glioblastoma and non-service 
connected pension.  (As noted in the introduction the claim 
for non-service connected pension is not currently before the 
Board and has been referred to the RO for consideration in 
the first instance.)  The Veteran died in January 2005 before 
the claims were adjudicated.  The appellant filed a timely 
claim for DIC benefits in March 2005.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain diseases, such as 
hypertension, may be also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For VA disability purposes, hypertension means diastolic 
pressure of predominantly 90 or more or systolic pressure of 
predominantly 160 or more.  Hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  
For hypertension to be 10 percent disabling, diastolic 
pressure must be predominantly 100 or more, or systolic 
pressure must be predominantly 160 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(a)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Section 
3.307(a)(6)(iii) also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, a veteran 
may establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran was not entitled to service connection for 
hypertension or glioblastoma at the time of his death.  The 
evidence of record at the time of the Veteran's death 
consisted of his September 2004 claim, December 2004 VCAA 
letter, VA treatment records dated from October 2004 to March 
2005, and releases for records from Dr. M.M. and GROPC.  
Additionally, even though they were associated with the 
claims file after the Veteran's death, his service treatment 
records are considered to be in the constructive possession 
of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a),(d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-
61 (1993).  

In considering the aforementioned information, the Board 
notes that the Veteran's service treatment records were 
absent for complaints, treatment, findings, or diagnoses of 
hypertension or glioblastoma.  As such, hypertension and 
glioblastoma  were not shown during service.  Moreover, the 
information at the time of the Veteran's death did not 
reflect current diagnoses of either hypertension or 
glioblastoma.  In this regard, the only record pertaining to 
the claim for glioblastoma was an October 2004 VA treatment 
entry which indicated that the Veteran had brain surgery in 
February 2004.  However, there was no information at the time 
of the Veteran's death indicating diagnoses of hypertension 
or glioblastoma or an association between either disability 
and his service.  In fact, there were no diagnoses of 
hypertension or glioblastoma of record.  Additionally, 
although the Veteran's DD Form 214 showed that he served in 
Vietnam, glioblastoma and hypertension are not among the 
diseases listed under 38 C.F.R. 
§ 3.309(e) for the presumption service connection for 
herbicide exposure.  Moreover, there was no indication that 
glioblastoma or hypertension was directly related to Agent 
Orange exposure.  See Stefl, 21 Vet. App. 120.

In sum, the evidence of record at the time of the Veteran's 
death did not contain diagnoses of hypertension or 
glioblastoma.  Service connection requires evidence that 
establishes that the veteran currently has the claimed 
disability.  See Degmetich, 104 F. 3d at 1332; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent that 
the Veteran and the appellant contended that he had 
hypertension and glioblastoma that was related to service, 
they, as laypeople, are not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, 
without evidence of a current disability, service connection 
cannot be granted.  Therefore, the Veteran was not entitled 
to service connection for hypertension or glioblastoma at the 
time of his death.  38 C.F.R. §§ 3.303; 3.307(a)(3), (6)(ii); 
3.309(a), (e); 3.1000.  


ORDER

Entitlement to service connection for glioblastoma multiform 
Level 4 for accrued benefits purposes is denied.

Entitlement to service connection for hypertension for 
accrued benefits purposes is denied.


REMAND

3.  Entitlement to service connection for the cause of the 
Veteran's death.

The appellant contends that the Veteran's cause of death, 
glioblastoma, was related to service in Vietnam.  In 
particular, the appellant contends that the Veteran developed 
glioblastoma after exposure to Agent Orange during service.  

In January 2005, the National Personnel Records Center (NPRC) 
noted that the Veteran served in Vietnam from January 1967 to 
August 1968.  Thus, exposure to Agent Orange is presumed.  
38 C.F.R. § 3.307(a)(6)(iii).  

As noted above, the Veteran had a pending claim for service 
connection for glioblastoma filed in September 2004.  On his 
claim, the Veteran had indicated that he was treated by the 
following private treatment physicians and facilities for his 
glioblastoma in February 2004:  Dr. M.M.; Dr. J.E.S.; Dr. 
T.J.O.; Dr. F; S.H.B.; and G.M.  He provided addresses for 
all of the aforementioned treatment providers.  A release for 
records for Dr. M.M. was also submitted.  However, it does 
not appear that any of these records have been requested.  
Further, a January 2005 release for records dated in 2004 and 
2005 from GROPC has been associated with the claims file.  
However, an address is not listed and it was not noted what 
disabilities the Veteran was treated for at this facility.  
Additionally, in her December 2006 substantive appeal, the 
appellant indicated that Dr. M.M. had given a statement that 
a service connected condition could not be ruled out.  
However, such statement is not of record.  Therefore, because 
the aforementioned records might pertain to the appellant's 
claim for service connection for the cause of the Veteran's 
death, attempts should be made to associate these records 
with the claims file.  

Additionally, the Board notes that the appellant was not 
given proper notice pursuant to Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  Hupp provides that in the context 
of a claim for Dependency and Indemnity Compensation (DIC) 
benefits, section 5103(a) notice must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  The appellant should 
be provided with notice pursuant to Hupp on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the 
appellant with notice for a claim for the 
cause of the Veteran's death including:  
(1) a statement of the conditions, if any, 
for which a veteran was service connected 
at the time of his or her death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  The letter should also include 
an explanation regarding how the appellant 
can substantiate her claim that the 
Veteran's glioblastoma multiform Level 4 
is related to Agent Orange exposure during 
service.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (availability of 
presumptive service connection for some 
conditions based on exposure to Agent 
Orange does not preclude direct service 
connection for other conditions based on 
exposure to Agent Orange); Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007).

2.  After obtaining any necessary releases 
from the appellant, attempts should be 
made to associate records from the 
following private treatment providers for 
treatment for glioblastoma beginning in 
February 2004 as outlined on the Veteran's 
September 2004 claim:  Dr. M.M.; Dr. 
J.E.S.; Dr. T.J.O.; Dr. F; S.H.B.; and 
G.M.  Additionally, the appellant should 
be asked to provide any additional 
information pertaining to the release for 
records from GROPC dated in January 2005.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  In adjudicating the 
claim for the cause of the Veteran's 
death, the RO should also consider whether 
the Veteran's exposure to Agent Orange 
directly caused his glioblastoma.  See 
Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (availability of presumptive 
service connection for some conditions 
based on exposure to Agent Orange does not 
preclude direct service connection for 
other conditions based on exposure to 
Agent Orange); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  If the 
benefit sought is not granted, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


